OPINION — AG — **** VEHICLE INSPECTION — MINIMUM REQUIREMENTS **** THERE ARE NO ABSOLUTE MINIMUM REQUIREMENTS FOR MOTOR VEHICLE INSPECTION LAWS. SATISFACTORY PROGRESS OF A STATE TOWARD FEDERAL CRITERIA IS KEY TO WHETHER OR NOT PENALTIES WILL BE INVOKED. THE EXTENT OF THE MODIFICATION OF PRESENT STATE LAWS WILL DETERMINE THE RISKS OF JEOPARDIZING FEDERAL HIGHWAY FUNDS. ACTION WILL NOT LIE TO PROHIBIT FEDERAL GOVERNMENT FROM INVOKING PENALTIES UNDER HIGHWAY SAFETY ACT OF 1966, AS AMENDED. CITE: 47 O.S. 1968 Supp. 851-861 [47-851] — [47-861], (W. J. MONROE)